 

 

Case 4:18-cv-03306 Document 113 Filed on 06/23/21 in TXSD Page 1 of 3

Guited States Court of appeals:
for the fifth Circuit

United States Courts
Southern District of Texas

_ FILED No. 21-20069 A-True Copy
June 23, 2021 Certified order issued Jun 23, 2021

Nathan Ochsner, Clerk of Court
ERICA TALASEK,

 

Clerk, Sige w Court ( Is Fifth Circuit

Plaintiff—Appellant,
DErSUS

NATIONAL OILWELL VARCO, L.P.,

Defendant—Appellee.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:18-CV-3306

 

CLERK’S OFFICE:

Under Fep. R. App. P. 42(B), the appeal as to Unum Life
Insurance Company of America is dismissed as of June 23, 2021, pursuant to

appellant’s motion.

LYLE W. CAYCE
Clerk of the United States Court
of Appeals for the Fifth Circuit

By:

Shawn D. Henderson, Deputy Clerk
ENTERED AT THE DIRECTION OF THE COURT

 
 

Case 4:18-cv-03306 Document 113 Filed on 06/23/21 in TXSD Page 2 of 3

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK
LYLE W. CAYCE TEL. 504-310-7700
CLERK : 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130
June 23, 2021 United States Courts
Southern District of Texas
FILED
Mr. Nathan Ochsner June 23, 2021
Southern District of Texas, Houston
United States District Court Nathan Ochsner, Clerk of Court
515 Rusk Street
Room 5300

Houston, TX 77002

No. 21-20069 Talasek v. National Oilwell Varco
USDC No. 4:18-CV-3306

Dear Mr. Ochsner,

Enclosed is a copy of the judgment issued as the mandate as to
Appellee Unum Life Insurance Company of America. The appeal
remains pending as to Appellee National Oilwell Varco, LP.

Sincerely,

LYLE W. CAYCE, Clerk

By: ~ f
Shawn D. Henderson, Deputy Clerk
504-310-7668

 

cc w/encl:
Ms. Elizabeth L. Bolt
Mr. Wesley E. Stockard
Mr. Nitin Sud

P.S. to Counsel: A revised copy of the caption is enclosed for
future filings.
 

Case 4:18-cv-03306 Document 113 Filed on 06/23/21 in TXSD

Case No. 21-20069

Erica Talasek,

Plaintiff - Appellant
Vv.
National Oilwell Varco, L.P.,

Defendant - Appellee

Page 3 of 3
